CRAWFORD, Chief Judge
(dissenting):
I do not believe the military judge abused her considerable discretion by refusing to admit Defense Exhibit E for identification (an incomplete1 document reflecting retirement pay appellant might receive at pay grades E-4 and E-3, with 20 years of service and a life expectancy of 73 years). In any event, any error in this case was harmless.
Assuming that the judge’s decision to exclude this defense evidence was erroneous, we must determine whether appellant was materially prejudiced by this error. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Unlike the case of United States v. Luster, 55 MJ 67, 72 (2001), the decision to award a punitive discharge to Senior Airman (SrA) Washington was not “a close call.”
Appellant pleaded guilty to larceny, in violation of Article 121, UCMJ, 10 USC § 921. Her adjudged and approved sentence was a bad-conduct discharge, restriction for 2 months, and reduction to E-2. This was not appellant’s introduction to the military justice system. Less than a year before the court-martial under consideration, then Staff Sergeant Washington was convicted at a special court-martial of violating a lawful general regulation by using her American Express Government Travel Card for non-official cash withdrawals, making a false official statement concerning her possession of that American Express Government Travel Card, and dishonorably failing to pay a debt of over $1,400 to the American Express Corporation, in violation of Articles 92, 107, and 134, UCMJ, 10 USC §§ 892, 907, and 934, respectively. The adjudged and approved sentence for those offenses included a reduction to the rank of Senior Airman (E-l), confinement for 3 months, and a reprimand.
The facts surrounding appellant’s larceny, as contained in the stipulation of fact (which was read to the members), are instructive. On the evening of January 3, 1998, appellant was gambling at a truck stop near Goldsby, Oklahoma. During the evening she met the victim, Mrs. Merz. As the record evidences:
After a few hours, Mrs. Merz indicated she needed more money to continue playing. Because Mrs. Merz suffers from multiple sclerosis and was in a wheelchair, and because it was raining outside and she didn’t want to get wet, she asked SrA Washington if she would go to the Automatic Teller Machine (ATM) machine for her and withdraw some money. SrA Washington agreed to do so and Mrs. Merz gave SrA Washington her ATM card and her Personal Identification Number (PIN). Mrs. Merz requested that SrA Washington withdraw $100 from her account for her. SrA Washington proceeded to the ATM machine, conducted the transaction as requested, and returned the money and the ATM card to Mrs. Merz.
SrA Washington and Mrs. Merz continued to play on the machines. Shortly after midnight, Mrs. Merz ran out of money and *444asked SrA Washington to go to the ATM machine for her again. It was now the morning of 4 Jan 1998. SrA Washington agreed to go to the ATM again and this time Mrs. Merz asked her to get out $140. Mrs. Merz gave SrA Washington her ATM card again. SrA Washington returned to the ATM and processed the transaction as requested. After finishing that transaction, unbeknownst to Mrs. Merz, SrA Washington then made two other withdrawals that were not authorized by Mrs. Merz. SrA Washington withdrew an additional $100 and $140 during these unauthorized transactions. SrA Washington then returned the ATM card and $140 to Mrs. Merz. Mrs. Merz then gave SrA Washington $40 for going and getting the $140. SrA Washington kept the additional $240 and did not inform Mrs. Merz about the additional transactions.
While SrA Washington and Mrs. Merz were playing, Mrs. Merz asked SrA Washington her name. SrA Washington thought about the unauthorized withdrawals, and with the intent to deceive Mrs. Merz, stated that her name was “Janice Wilson.”
SrA Washington won approximately $700 on 4 January 1998.
The Government presented two witnesses during sentencing. Major Brooks and Master Sergeant (MSgt) Patten opined that appellant’s duty performance was good to excellent, but she had “slim” to no rehabilitation potential. Neither wanted her back in the squadron. Defense counsel presented Captain (Dr.) Lawson, appellant’s doctor, a clinical psychologist, who testified that appellant was suffering from post-traumatic stress disorder as well as chronic and compulsive gambling problems. Dr. Lawson attributed these maladies to two home burglaries which appellant experienced while stationed in England in 1992. Appellant also presented two witnesses, Second Lieutenant Wall and MSgt Wilson, both of whom attested to her outstanding supervisory skills. MSgt Wilson stated that appellant had rehabilitation potential. Finally, in an unsworn statement, appellant begged the members not to give her a bad-conduct discharge. In her own words: “[T]he effects of a bad-conduct discharge will be devastating to me. First, I will lose my retirement benefits.” She repeated the last statement later on.
During closing argument, trial defense counsel dramatized how close appellant was to retirement by using a 20-inch tape measure, using an inch marker on that tape measure for each year of appellant’s service in the Air Force. Defense counsel showed the court members that appellant was just past 18 inches and how close that was to the 20-inch mark. Counsel also informed the members that if they followed trial counsel’s logic, they would cut off the first 17 inches, or years, of that tape measure as if appellant had never served her country. Defense counsel told the court members very plainly that if they awarded appellant a bad-conduct discharge, she would “lose all retirement benefits.”
Finally, the judge clearly informed the members of the effect of a bad-conduct discharge 2:
This court may adjudge a bad-conduct discharge. Such a discharge deprives one of substantially all benefits administered by the Department of Veterans Affairs and the Air Force establishment and ivill preclude SrA Washington from completing the remainder of her current enlistment and becoming eligible for retirement benefits.
(Emphasis added.) See United States v. Boyd, 55 MJ 217, 221 (2001). The question of appellant’s retirement, whether at her current grade of E-4 or at some lesser grade, was clearly placed before the members. Regardless whether the military judge abused her discretion in refusing to admit Defense Exhibit E for identification, appellant has suffered no prejudice. Appellant’s service record, her prior conviction, the facts sur*445rounding the offense to which she pleaded guilty, her explanation for her misconduct (both past and present), as well as her reha~ bilitation potential or lack thereof, were clearly before the members. She has suffered absolutely no prejudice. Accordingly, I would affirm the decision of the Court of Criminal Appeals in its entirety.

. This exhibit was incomplete and misleading because it spoke only of retirement benefits in the grades of E-4 and E-3; the court members could have reduced appellant as low as the grade of E-l.


. This fact clearly renders the granted issue without merit on its face. See 55 MJ at 441-42 (maj. op.).